           Case 1:19-mj-00647-LTW Document 9 Filed 08/07/19 Page 1 of 2
                                                                                  FILED IN OPEN COURT
                                                                                       U.S.D.C. -Atlanta


                                                                                        AUG -J 2019
                        UNITED STATES DISTRICT COURT FOR THE                                    iTJEN, Clerk
                           NORTHERN DISTMCT OF GEORGIA                                             Deputy Clerk
                                 ATLANTA DD/ISION


IN THE MATTER OF

THE EXTRADITION OF                                             Criminal Action No.

AKIL JAMAL WHYTE                                               1:19-MJ-647


                                              ORDER

        The Court having received the Complaint filed on July 31, 2019, by Ryan J. Huschka,


Assistant United States Attorney for the Northern District of Georgia pursuant to the request of


the Government of Canada, for the provisional arrest and extradition ofAkil Jamal WHYTE, and


an affidavit executed by Akil Jamal WHYTE and witnessed by his attorney;

       And, further, the Court having been advised in open session that Akil Jamal WHYTE is a


fugitive sought by the Government of Canada; that he is aware that the Government of Canada


has filed charges against him and has obtamed a warrant for his arrest; that he has reviewed the


Complaint filed by the United States Attorney for this judicial district; that he has been fully

advised of his rights in this country pursuant to the extradition treaty in force between the


Government of the United States and the Government of Canada and Title 18, United States


Code, § § 3184-3196, and that he has knowingly and voluntarily waived those rights;

       IT IS THEREFORE ORDERED that Akil Jamal WHYTE be committed to the custody of

the United States Marshal pending arrival of the duly authorized representatives of the


Government of Canada, at which time the United States Mlarshal shall deliver him to the custody


of such authorized representatives to be transported to Canada to be held for trial or other


disposition; and
          Case 1:19-mj-00647-LTW Document 9 Filed 08/07/19 Page 2 of 2




       IT IS FURTHER ORDERED that the transfer of physical custody ofAkil Jamal WHYTE

shall be at such time and place as mutually agreed upon by the United States Marshal and the


duly authorized representatives of the Government of Canada.


       The Clerk of the Court is directed to forward copies of this Order and the executed


Affidavit of Waiver to the Director, Office of International Affairs, Criminal Division,


Department of Justice, in Washington, D.C., and the Assistant United States Attorney.


       SO ORDERED, this /_l^ay of/W-^5^2019.



                                                             ma
                                             'TaneTF. King
                                             United States Magistrate Judge
                                             Northern Distnct of Georgia
